“, Case:19-18630-JGR Doc#:4 Filed:10/04/19 Entered:10/04/19 13:23:22 Pagel of 2

Fill in this information to identify your case:

 

 

 

 

 

 

 

 

 

Debtor 1 Via tele N\ave Ue

First Name , Middle Name Last Name

@ |
Debtor 2 Cun th’ Rick. en F sOindala
: (Spouse, if filing) Cy Middle Name a tast Name _ Pu E 3
ae rae Tia fF gs
7 - Ti ear Dye ae

United States Bankruptcy Court for the: District of meet
Case number LEt4 UeT ~ ~y © my > |: ib CJ Check if this is an
(if known) amended filing

 

 

 

oriialFom 10819 | 8650 JGR

Statement of Intention for Individuals Filing Under Chapter 7 12s

 

If you are an individual filing under chapter 7, you must fill out this form if:

™@ creditors have claims secured by your property, or

you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

| Part 4: | List Your Creditors Who Have Secured Claims

 

: 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor's surrender the property. Wo

 

Unwersal Aceeplance,

D ti
reper of CJ Retain the property and enter into a

securing debt: AO Poot at. Glo Reaffirmation Agreement.
L] Retain the property and [explain]:

CJ Retain the property and redeem it. U0 Yes

 

 

 

Creditor's CY Surrender the property. LI No

 

* () Retain the property and redeem it. O) ves
Description of ‘
property

securing debt:

(J Retain the property and enter into a
Reaffirmation Agreement.

C1] Retain the property and [explain]:

 

 

Creditor's C] Surrender the property. QC) No
name:
serene ce CL) Retain the property and redeem it, Cl Yes

Description of
property
securing debt:

U) Retain the property and enter into a
Reaffirmation Agreement.

L) Retain the property and [explain]:

 

 

 

Creditor’s C) Surrender the property. C) No

ee ’ () Retain the property and redeem it. OQ] Yes
Description of
property
securing debt:

UJ Retain the property and enter into a
Reaffirmation Agreement.

C) Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 
a E y

Case:19-18630-JGR Doc#:4 Filed:10/04/19 Entered:10/04/19 13:23:22 Page2 of 2

Debtor 4 1G fd fol; fh fi ‘i iG VE bs E Em Case number (if known),

First Name " Middie Name Last Name é, @

Ee List Your Unexpired Personal Property Leases

fill i in the information below. Do not list real estate leases. Unexpired leas: are
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 
    

 

   

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: OI No
Description of leased Yes
property:

Lessor's name: CL) No
Description of leased O Yes
property:
Lessor’s name: L) No
Description of leased C) Yes
property:
Lessor's name: UO No
so prerce nna ) Yes
Description of leased
property:
Lessor’s name: O No
were peeve Q Yes
Description of leased
property:
Lessor’s name: UL No
vas C) Yes
Description of leased
property:
Lessor’s name: CI No
Yes

Description of leased
property:

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

XC rtthst | Oro joe
Signature of Debtor 1 Signature of Debtor 2

Date A 20 /Z Date fo for [20/9

MM/@DD / SYYYY MM/ DD/ YYYY

 

    

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
